DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28-33, and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 and 10 of U.S. Patent No. 11,268,299.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21, 28-33, and 35-39 is generic to all that is recited in claims 1, 5-8 and 10 of U.S. Patent No. 11,268,299.  In other words, claims 1, 5-8 and 10 of U.S. Patent No. 11,268,299 fully encompasses the subject matter of claims 21, 28-33, and 35-39 and therefore anticipates claims 21, 28-33, and 35-39.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-29, 36-37 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,446,393 to Marston, Sr. et al.
	Marston, Sr. et al. disclose a door blocking apparatus for a door (22) including a door handle comprising: an apparatus handle (36) located on a safety side of the door; and at least one blocking part (28A and 28B) coupled to the apparatus handle, the at least one blocking part attachable to a safety side surface adjacent a first side of a closed door, the at least one blocking part movable between a blocking position (figure 1) and a non-blocking position (figure 2), the at least one blocking part substantially blocking the door from rotating from a closed position when the at least one blocking part is in the blocking position, and the at least one blocking part allowing the door to rotate freely when the at least one blocking part is in the non-blocking position (column 5, lines 7-18), as in claim 21.
	Marston, Sr. et al. also disclose at least one blocking part coupled to the apparatus handle via a torque transfer rod (40), as in claim 22, and rotating the apparatus handle ninety degrees changes the at least one blocking part from the non-blocking position to the blocking position (as shown in figures 1 and 2), as in claim 23, further comprising: a door frame interior plate (24) for attachment between the at least one blocking part and the safety side surface (as best shown on figures 1 and 2), as in claim 24, wherein the door frame interior plate is mounted to a door frame or structural framing of a wall surrounding the door frame (figures 1 and 2), as in claim 24.
Marston, Sr. et al. further disclose the at least one blocking part includes: a plurality of positioning members (30 and 32) joined to the safety side surface or a door frame interior plate via at least one first fastener; and at least one blocking member, the at least one blocking member joined to the plurality of positioning members by at least one second fastener (figures 3A and 4), as in claim 25, wherein the torque transfer rod is operably connected to at least one of the plurality of positioning members (via 38), as in claim 26, and a first major axis of the at least one blocking member is parallel to the axis of rotation of the door in both the blocking position and the non-blocking position (as best shown in figures 1 and 2), as in claim 27, as well as a door frame exterior plate (24) attachable on a threat side of the door opposite a door frame interior plate or the at least one blocking part (figures 1 and 2), as in claim 29.

Marston, Sr. et al. additionally disclose a door blocking apparatus for a door (22) including a door handle comprising: an apparatus handle (36) located on a safety side of the door; and at least one blocking part (28A and 28B) coupled to the apparatus handle, the at least one blocking part attachable to a safety side surface adjacent a first vertical side of a closed door (figures 1 and 2), the first vertical side opposite a second vertical side, the second vertical side including at least one hinge of the door (hinge used to allow for free swinging of door 22), the at least one blocking part movable between a blocking position and a non-blocking position (figures 1 and 2), the at least one blocking part substantially blocking the door from rotating from a closed position when the at least one blocking part is in the blocking position, and the at least one blocking part allowing the door to rotate freely when the at least one blocking part is in the non-blocking position (column 5, lines 7-18), as in claim 36.

	Marston, Sr. et al. also disclose a method of retaining a door in a closed position comprising the steps of: placing the door in the closed position; rotating an apparatus handle (36)to move at least one blocking part from an unblocking position to a blocking position, the apparatus handle located on a safety side of the door (as shown in figures 1 and 2); and at least one blocking part (28A and 28B) coupled to the apparatus handle, the at least one blocking part attachable to a safety side surface adjacent a first side of a closed door, the at least one blocking part movable between the blocking position (figure 1) and the non-blocking position (figure 2), the at least one blocking part substantially blocking the door from rotating from a closed position when the at least one blocking part is in the blocking position, and the at least one blocking part allowing the door to rotate freely when the at least one blocking part is in the non-blocking position (column 5, lines 7-18), as in claim 37.
	Marston, Sr. et al. further disclose the step of: rotating an apparatus handle to move the at least one blocking part from the blocking position to the unblocking position via rotation of the apparatus handle (as shown in figures 1 and 2), as in claim 39.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30-33, 35 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marston, Sr. et al., as applied above, in view of U.S. Patent Application Publication Number 2017/0204642 to Tuzzio.
Marston, Sr. et al. disclose the invention substantially as claimed.  However, Marston, Sr. et al. does not disclose a lock core coupled to the at least one blocking part; a key slot coupled to the lock core on the threat side of the door; and a lock key, as well as an electrical contact.  Tuzzio teaches of a door blocking apparatus for a door including a door handle (figure 1) comprising: an apparatus handle (upwardly turned portion of 104) located on a safety side of the door; and at least one blocking part (distal end of 104) coupled to the apparatus handle, the at least one blocking part attachable to a safety side surface adjacent a first side of a closed door (figure 1), the at least one blocking part movable between a blocking position (figure 3, dashed lines) and a non-blocking position (figure 3, solid lines), the at least one blocking part substantially blocking the door from rotating from a closed position when the at least one blocking part is in the blocking position, and the at least one blocking part allowing the door to rotate freely when the at least one blocking part is in the non-blocking position (paragraph 39), as in claim 21, further comprising: a lock core (110) coupled to the at least one blocking part; a key slot coupled to the lock core on the threat side of the door; and a lock key (as shown in figure 5); wherein the at least one blocking part is movable between a blocking position and a non-blocking position via insertion of the lock key into the key slot and rotation of the lock key (paragraph 43), as in claims 30 and 38, the lock core further comprising: a rotatable housing (112), as in claim 31, wherein the rotatable housing is disposed around the lock core and minimizes tampering with the lock core (figure 5), as in claim 32, and the lock key has a key handle (the key grip as shown in figure 5); wherein insertion of the lock key into the key slot and rotation of the key handle operates the at least one blocking part between the blocking position and the non- blocking position (figure 5), as in claim 33, additionally further comprising: an electrical contact (115), the contact switching state upon the blocking apparatus changing from a blocking position to a non-blocking position (paragraph 45), as in claim 35.
All of the component parts are known in Marston, Sr. et al. and Tuzzio.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lock core as taught by Tuzzio onto the door blocking apparatus, where the lock core would retain the blocking part in the blocking position through applied engagement in Marston, Sr. et al., since the lock core is in no way dependent on the overall functionality of the blocking apparatus, and the lock core could be used in combination with blocking apparatus to achieve the predictable results of securely preventing unauthorized access to the desired door.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the lock key includes three semicircular half-ring protrusions; and wherein the key slot includes three semicircular half-ring indentations capable of mating with the three semicircular half-ring protrusions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door blocking assemblies:
U.S. Patent Application Publication Number 2022/0186524 to Guerard et al.; U.S. Patent Application Publication Number 2022/0136286 to Wade et al.; U.S. Patent Application Publication Number 2012/0205920 to Gold et al.; U.S. Patent Number 11,021,893 to Trout et al.; U.S. Patent Number 9,790,717 to Patterson; U.S. Patent Number 6,860,530 to Senn; U.S. Patent Number 6,684,570 to Robledo; U.S. Patent Number 6,640,498 to Groeneveld; U.S. Patent Number 5,732,986 to Piva; U.S. Patent Number 5,086,587 to Andrews.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
December 9, 2022